4 N.Y.3d 870 (2005)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MATTHEW WALDRON, Appellant.
Court of Appeals of the State of New York.
Submitted May 2, 2005.
Decided May 5, 2005.
Motion for assignment of counsel granted only to the extent that J. Scott Porter, Esq., One Park Place, 300 South State Street, Syracuse, New York 13202 is assigned without fee to represent appellant on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment, subject to the limitations contained in section 500.10 (c) of the Rules of the Court of Appeals (22 NYCRR 500.10 [c]).